Case 1:19-cv-12412-RWZ Document 35 Filed 02/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 19-CV-12412-RWZ

HANS TIEFENTHALER
V.

TARGET CORPORATION

ORDER

 

February 17, 2021
ZOBEL, S.D.J.

Hans Tiefenthaler (“plaintiff’), on behalf of a putative national class, alleges that
Target Corporation (“Target’ or “defendant”) or their agents sent text messages in
violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, Docket
#1. Plaintiff has moved to compel production of documents, Docket # 23.

Generally, plaintiff seeks information about the “Target Circle” program and
defendants’ adherence to the TCPA. Defendant contends that the requested
documents are neither relevant nor proportional to the needs of the case because the
TCPA does not apply to Target Circle communications. Specifically, Target argues that
the TCPA is inapplicable because (1) the text messages at issue were not sent using an
automated telephone dialing system, (2) the texts were sent with consent, and (3) the
texts were not solicitations or part of any marketing campaign.’ None of these facts,

however, are in evidence nor do both parties agree thereto. Absent a resolution of the

 

1 Target states that a Target customer inadvertently input a wrong number at checkout while enrolling in
the Target Circle rewards program.

1
Case 1:19-cv-12412-RWZ Document 35 Filed 02/17/21 Page 2 of 2

applicability of the TCPA, the motion is not ripe. A further conference with counsel will

be held on March 9, 2021 at 10:30 a.m.

[ " : ) *)
February 17, 2021 (2 on LbL

DATE ( RYA W. ZOBEL
UNITED STATES DISTRICT JUDGE
